Memorandum decision, dated December 19, 1967 (29 A D 2d 527), recalled and, on reargument, the decision of Special Term (51 Misc 2d 311), unanimously affirmed, without costs and without disbursements. Our modification was based on our previous holding in Matter of Conlon v. McCoy (27 A D 2d 280). Petitioners contend that the Administrative Board has determined that only Assistant Court Clerks are in direct line of promotion to Court Clerk 1. This argument is based on the promotion line charts of the title structure adopted by the Administrative Board of the Uniform Court System, where the title Assistant Court Clerk appears directly under the title of Court Clerk 1. An examination of Exhibit B shows this to be a matter of physical arrangement. Arrows, lines and other indicative markings make it clearly appear that Senior Court Officer and Reporting Stenographer are also in the direct line. In the instant case, the qualifications for Court Clerk 1 set forth in the title structure, Exhibit B, require one year of prior permanent competitive service. The announcement of the promotion examination enabled those applicants with three months of competitive service to take the promotional examination. However, the notice of examination also stated that appointments will be limited to those with the required one-year prior permanent competitive service. Consequently, there is no conflict with the holding of Matter of Conlon v. McCoy (supra) on which we relied. Concur — Capozzoli, J. P., Tilzer, Rabin and McNally, JJ.